                        Case 1:20-cv-11260-RGS Document 20 Filed 07/01/20 Page 1 of 3
                                                                                            ADRMOP,CLOSED
                                          U.S. District Court
                                California Northern District (Oakland)
                          CIVIL DOCKET FOR CASE #: 4:20−cv−03088−HSG

Tran v. Boston University                                       Date Filed: 05/05/2020
Assigned to: Judge Haywood S Gilliam, Jr                        Date Terminated: 06/30/2020
Cause: 28:1332 Diversity−Fraud                                  Jury Demand: Plaintiff
                                                                Nature of Suit: 190 Contract: Other
                                                                Jurisdiction: Diversity
Plaintiff
Venus Tran                                       represented by L. Timothy Fisher
on behalf of herself and all others similarly                   Bursor & Fisher, P.A.
situated                                                        1990 North California Boulevard, Suite 940
                                                                Walnut Creek, CA 94596
                                                                (925) 300−4455
                                                                Fax: (925) 407−2700
                                                                Email: ltfisher@bursor.com
                                                                LEAD ATTORNEY
                                                                ATTORNEY TO BE NOTICED


V.
Defendant
Boston University                                represented by Lisa A. Tenerowicz
                                                                Boston University
                                                                Office of the General Counsel
                                                                125 Bay State Road
                                                                Boston, MA 02215
                                                                United Sta
                                                                (617) 353−2326
                                                                Fax: (617) 353−5529
                                                                Email: latenero@bu.edu
                                                                LEAD ATTORNEY
                                                                PRO HAC VICE
                                                                ATTORNEY TO BE NOTICED

                                                                Natasha Julie Baker
                                                                Novus Law Firm, Inc.
                                                                1450 Maria Lane
                                                                Suite 300
                                                                Walnut Creek, CA 94596
                                                                (925) 239−0343
                                                                Email: natasha@novuslawfirm.com
                                                                LEAD ATTORNEY
                                                                ATTORNEY TO BE NOTICED

                                                                Christine S Collins
                                                                Boston University
                                                                Office of the General Counsel
                                                                125 Bay State Road
                  Case 1:20-cv-11260-RGS Document 20 Filed 07/01/20 Page 2 of 3
                                                                      Boston, MA 02215
                                                                      United Sta
                                                                      (617) 353−2326
                                                                      Email: cscoll@bu.edu
                                                                      PRO HAC VICE
                                                                      ATTORNEY TO BE NOTICED

                                                                      Ian Worthington Forgie
                                                                      Novus Law Firm, Inc.
                                                                      Novus Law Firm, Inc.
                                                                      1450 Maria Lane
                                                                      Suite 330
                                                                      Walnut Creek, CA 94596
                                                                      9252390345
                                                                      Email: ian@novuslawfirm.com
                                                                      ATTORNEY TO BE NOTICED


Date Filed   #    Docket Text

05/05/2020   Ï1   COMPLAINT against Boston University ( Filing fee $ 400, receipt number 0971−14440643.).
                  Filed byVenus Tran. (Attachments: # 1 Civil Cover Sheet)(Fisher, L.) (Filed on 5/5/2020) (Entered:
                  05/05/2020)

05/05/2020   Ï2   Proposed Summons. (Fisher, L.) (Filed on 5/5/2020) (Entered: 05/05/2020)

05/05/2020   Ï3   Case assigned to Judge Nathanael M. Cousins.

                  Counsel for plaintiff or the removing party is responsible for serving the Complaint or Notice of
                  Removal, Summons and the assigned judge's standing orders and all other new case documents
                  upon the opposing parties. For information, visit E−Filing A New Civil Case at
                  http://cand.uscourts.gov/ecf/caseopening.

                  Standing orders can be downloaded from the court's web page at www.cand.uscourts.gov/judges.
                  Upon receipt, the summons will be issued and returned electronically. Counsel is required to send
                  chambers a copy of the initiating documents pursuant to L.R. 5−1(e)(7). A scheduling order will be
                  sent by Notice of Electronic Filing (NEF) within two business days. Consent/Declination due by
                  5/19/2020. (haS, COURT STAFF) (Filed on 5/5/2020) (Entered: 05/05/2020)

05/06/2020   Ï4   Initial Case Management Scheduling Order with ADR Deadlines: Case Management
                  Statement due by 7/29/2020. Initial Case Management Conference set for 8/5/2020 10:00 AM
                  in San Jose, Courtroom 5, 4th Floor. (sfbS, COURT STAFF) (Filed on 5/6/2020) (Entered:
                  05/06/2020)

05/06/2020   Ï5   Summons Issued as to Boston University. (sfbS, COURT STAFF) (Filed on 5/6/2020) (Entered:
                  05/06/2020)

05/06/2020   Ï6   CONSENT/DECLINATION to Proceed Before a US Magistrate Judge by Venus Tran.. (Fisher, L.)
                  (Filed on 5/6/2020) (Entered: 05/06/2020)

05/07/2020   Ï7   CLERK'S NOTICE OF IMPENDING REASSIGNMENT TO A U.S. DISTRICT COURT JUDGE:
                  The Clerk of this Court will now randomly reassign this case to a District Judge because a party has
                  not consented to the jurisdiction of a Magistrate Judge. You will be informed by separate notice of
                  the district judge to whom this case is reassigned.
                    Case 1:20-cv-11260-RGS Document 20 Filed 07/01/20 Page 3 of 3
                    ALL HEARING DATES PRESENTLY SCHEDULED BEFORE THE CURRENT
                    MAGISTRATE JUDGE ARE VACATED.

                    This is a text only docket entry; there is no document associated with this notice. (lmh, COURT
                    STAFF) (Filed on 5/7/2020) (Entered: 05/07/2020)

05/08/2020    Ï8    This case will be randomly reassigned to a District Judge outside the San Jose Division pursuant to
                    the Caseload Rebalancing Pilot Program approved by the Court effective March 1, 2018. For
                    information, visit our web page at http://cand.uscourts.gov/news/225. (bwS, COURT STAFF)
                    (Filed on 5/8/2020) (Entered: 05/08/2020)

05/08/2020    Ï9    Case REASSIGNED to Judge Haywood S. Gilliam, Jr. Magistrate Judge Nathanael M. Cousins no
                    longer assigned to case. (bwS, COURT STAFF) (Filed on 5/8/2020) (bwS, COURT STAFF).
                    (Entered: 05/08/2020)

05/11/2020   Ï 10   CLERK'S NOTICE SETTING CASE MANAGEMENT CONFERENCE FOR REASSIGNED
                    CIVIL CASE. Notice is hereby given that a Case Management Conference has been set for August
                    11, 2020, before Judge Haywood S. Gilliam, Jr., at 2:00 p.m., in Courtroom 2, 4th Floor, 1301 Clay
                    Street, Oakland, CA. Case Management Statement due by August 4th. Standing orders can be
                    downloaded from the court's web page at www.cand.uscourts.gov/judges. All future filings should
                    reflect the case number as 4:20−cv−03088−HSG. (This is a text−only entry generated by the court.
                    There is no document associated with this entry.) (ndrS, COURT STAFF) (Filed on 5/11/2020)
                    (Entered: 05/11/2020)

05/19/2020   Ï 11   SUMMONS Returned Executed by Venus Tran. Boston University served on 5/12/2020, answer
                    due 6/2/2020. (Fisher, L.) (Filed on 5/19/2020) (Entered: 05/19/2020)

05/26/2020   Ï 12   STIPULATION TO EXTEND TIME TO RESPOND TO CLASS ACTION COMPLAINT filed by
                    Boston University and Venus Tran. (Forgie, Ian) (Filed on 5/26/2020) Modified on 5/27/2020
                    (jmlS, COURT STAFF). (Entered: 05/26/2020)

05/26/2020   Ï 13   Certificate of Interested Entities by Boston University (Baker, Natasha) (Filed on 5/26/2020)
                    (Entered: 05/26/2020)

05/28/2020   Ï 14   MOTION for leave to appear in Pro Hac Vice ( Filing fee $ 310, receipt number 0971−14513979.)
                    filed by Boston University. (Attachments: # 1 Exhibit Certificate of Good Standing)(Tenerowicz,
                    Lisa) (Filed on 5/28/2020) (Entered: 05/28/2020)

06/04/2020   Ï 15   MOTION for leave to appear in Pro Hac Vice ( Filing fee $ 310, receipt number 0971−14541014.)
                    filed by Boston University. (Collins, Christine) (Filed on 6/4/2020) (Entered: 06/04/2020)

06/11/2020   Ï 16   ORDER by Judge Haywood S. Gilliam, Jr. Granting 14 Motion for Pro Hac Vice as to
                    Tenerowicz, Lisa. (ndrS, COURT STAFF) (Filed on 6/11/2020) (Entered: 06/11/2020)

06/11/2020   Ï 17   ORDER by Judge Haywood S. Gilliam, Jr. Granting 15 Motion for Pro Hac Vice as to
                    Collins, Christine.(ndrS, COURT STAFF) (Filed on 6/11/2020) (Entered: 06/11/2020)

06/30/2020   Ï 18   STIPULATION WITH PROPOSED ORDER to Transfer Venue filed by Boston University.
                    (Attachments: # 1 Proposed Order)(Tenerowicz, Lisa) (Filed on 6/30/2020) (Entered: 06/30/2020)

06/30/2020   Ï 19   ORDER by Judge Haywood S. Gilliam, Jr. Granting 18 Stipulation to Transfer Venue. (ndrS,
                    COURT STAFF) (Filed on 6/30/2020) (Entered: 06/30/2020)
